AO 442 (Rev. 11411) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America

 

 

 

v. )
) Case No. 4:19-CR-719
John Doe 2 )
aka User Name Barejulie )
) wee
—_ Defendant — i : We aled |
Palle an? unsicial otal? nccuns |
ARREST WARRANT j Vo thie inctrigs one ary t
° 1 gee: UO DI Had hey court seder, |
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ John Doe 2 aka User Name Barejulie
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment a Superseding Indictment 1 Information 1 Superseding Information OO Complaint
Probation Violation Petition © Supervised Release Violation Petition O Violation Notice Order of the Court
This offense is briefly described as follows:

Count 1: Conspiracy to Receive and Distribute Child Pornography 18 USC 2252A(a)(s) and 2252A(b)(1)
Count 2; Conspiracy to Advertise Child Pornography 18 USC 2251(d) and (e)

Date: (01/16/2020

 

sxuing officer's signature

 

City and state: — Houston, Texas ee ____C Krus, Deputy Clerk

Printed name and title

 

z = Return

 

This warrant Was received on (date)
at (city and-state)~)__

_, and the person was arrested on (dare) —__

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

Case 2:20-mj-00890-NJ Filed 01/30/20 Page 1of3 Document 1-1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §
§
§ CRIMINAL NO: 4:19-cr-719-Si

Vv.

: UNDER SEAL

JOHN DOE 2 §

aka User Name “BAREJULIE” :
§
§
§
§ ~ ‘ r a ee
§ 1 rE
§ vale enc enw ele atefP aemrs
§ He ths inetrite: wh
§ 5 i A te eerrt eee
8

ORDER FOR ISSUANCE OF BENCH WARRANT

 

A SUPERSEDING IN DICTM ENT has been returned against the defendant listed
below.

It is ORDERED that a warrant be issued for the arrest of said defendant. Upon arrest and
appearance, a judicial determination shall be made as to detention or release on conditions. The
United States Government recommends to the Court the following:

Defendant
JOHN DOE 2

| DETENTION
C] RELEASED ON CONDITIONS

7] APPEARANCE BOND IN THE
AMOUNT OF: $

SIGNED at Houston, Texas, on 2 anv ney. { bo , 20 aU ;

fot hey

UNITED STATES MAGISTRATE JUDGE

Case 2:20-mj-O0890-NJ Filed 01/30/20 Page 2 of 3 Document 1-1
UNITED STATES DTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

ps lala iia
F

’ ¢ ¥ , x

i t a eal

, Pale ayo wren ined steel? pores

CRIMINAL NO.: 41 0-c IESE

“2

UNITED STATES OF AMERICA

Vv.

imum im anu

SEALED ORDER
On this day came on for consideration the Government’s Motion To Seal the Indictment,

and the Court is of the opinion that said Motion should be, and the same is hereby, GRANTED.

IT IS THEREFORE, ORDERED that the Indictment, the Government's Motion To
Seal Indictment, and the Order Sealing Indictment all be sealed together.

IT IS FURTHER ORDERED that the Indictment, Motion, and Order will
automatically be unsealed upon the arrest of the defendant without further Order of this Court.

IT IS FURTHER ORDERED that the United States Marshal's Service for the
Southern District of Texas shall enter the Warrant for Arrest of the above defendants into the
National Crime Information Center (NCIC) database upon the oral or written request of any
Assistant United States Attorney for the Southern District of Texas.

IT IS FURTHER ORDERED that the United States District Clerk provide copies,
including certified copies, of the Indictment and Arrest Warrant to the United States Attorney's
Office, specifically, but not limited to, Kimberly Ann Leo, and the investigating law enforcement
agency, the Homeland Security Investigations (HSI), specifically, but not limited to Special
Agent Joshua Conrad, upon his request and without further order of the Court.

Signed on this \ b day of January, 2020.

Lt hen

UNITED STATES MAGASTRATE JUDGE

Case 2:20-mj-O0890-NJ Filed 01/30/20 Page 3 of 3 Document 1-1
